DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 19, the scope of the claims are unclear for multiple reasons:
All claims are directed to “A forming belt for producing a nonwoven fabric comprising…” it is unclear based on the wording whether the nonwoven fabric or the forming belt comprises the at least one visually discernible zone of three-dimensional features defining microzones having a difference in value for intensive property. Based on the specification, it seems the nonwoven fabric comprises these features [0006, 0008]. However, based on that reading, the scope of the claim is unclear as it is largely defining the apparatus for forming the nonwoven based on the nonwoven, such that the physical specifications of the forming belt are not defined or made clear. The forming belt only has one defining feature “% KA” between 2% and 35%.
Furthermore, since “for producing a nonwoven fabric…Method” is contained within a functional phrase, it is considered an “adapted to” type functional limitation, wherein it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. Furthermore, the nonwoven is nebulously described only by its characteristics not by any physical features.
Therefore, if the forming belt meets the required physical specifications, it will be considered able to form the claimed nonwoven. Also, due to this interpretation, any indefinite issues related to the nonwoven aspect of the claim will not be addressed herein.
Furthermore, based on the above interpretation, it is unclear how claims 2-9, 15, and 17 further limit the independent claim.
Lastly, regarding the limitation of “% KA”, Applicant defines KA as “may be calculated…” [0288] but does not provide an explicit meaning. This means that % KA could mean anything, or if it does not that means the forming belt is missing some crucial physical/structural information to place the “% KA” into a proper context.
Regarding claims 14 and 20, it is unclear how the three-dimensional features can be formed by cured resin when they are part of the non-woven. Applicant seems to be referencing the raised elements set forth herein [PGPub, 0288] and will be interpreted as such.
Claims 10-13 and 18 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnholtz et al. (U.S. Patent No. 5,919,556) (hereinafter “Barnholtz”).
Regarding claims 1, 10-16, and 18-20, Barnholtz teaches a drying belt in the form of a foraminous belt described by such U.S. Patents incorporated by reference, one of which is 5,514,523 (hereinafter “Trokhan”) (col. 7, lines 54-62), wherein Trokhan teaches a composite foraminous belt for forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height domes, the forming belt comprising a reinforcing structure and a framework (three-dimensional features) comprising raised portions defining conduit openings (open areas) therein, the framework formed by photosensitive resin cured thereon (abstract), the resin patterned to form an example knuckle area, or projected surface area, of 20-70% (col. 27, lines 1-65), with a specific example being 35% (col. 65, lines 52-55) and at a projected thickness/overburden of 14 to 67 mils thick (0.014 to 0.067 inch) (col. 31, lines 30-45) and a composite belt air permeability of 300 to 600 cfm, preferably 500 cfm (col. 16, lines 27-35), wherein Barnholtz additionally teaches a knuckle area of 25% and a distance, D (overburden) of 22 mils (0.022 inch) (col. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Further regarding claims 1-9, 16-17, and 19, the limitations regarding the phrase “for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Claims 1-10, 13-17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakiuchi et al. (JP 2000-290888 A) (hereinafter “Kakiuchi”).
Regarding claims 1, 10, 14-15, and 19, Kakiuchi teaches a conveyor forming belt for forming a nonwoven comprising a high density network forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height regions [0054], comprising a reinforcing net (base fabric) (All Figs. [3]) having an open mesh structure pattern (All Figs. [3]) of photosensitive resin formed/raised thereon [0009, 0013-0015], wherein an opening area ratio is preferably 18-96% (knuckle area 4-82%), particularly preferring 40% to 87% (KA 13%-60%) [0021] and a projected thickness, T1, of 300 to 1000 µm (0.012-0.04 inch) [0010], wherein examples 1-2 give square and hexagonal pattern, respectively, comprising a projected thickness of 600 µm (0.023 inch) and a line width of 0.25 mm [0058-0059], wherein one may use geometry (square open area = 8 mm2, wherein the ratio of a 0.25 mm wide annular square to the overall area gives a calculated KA of 15.6%, and hexagonal open area = 20 mm2, wherein the ratio of a 0.25 mm wide annular hexagon to the overall area gives a calculated KA of 15.85%) or an estimated equational correlation between the values of line width and open area using just particularly preferred values (y(OP%) = -58.75*linewidth+98.75) and both particularly preferred and preferred values (y=-41.171+94.216 or y = 21.016x2
Further regarding claims 1-9, 16-17, and 19, the limitations regarding the phrase “for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Claims 12-13, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, as applied to claims 1, 16, and 19 as recited above, and as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron”).
Regarding claims 12-13, 18, and 20, Kakiuchi teaches that the reinforcing net is 100 to 500 cc/s/cm2 [0029] and the open mesh structure pattern having a permeability of 50 to 350 cc/s/cm2 [0030], wherein the composite belt permeability likely to be guided by the lower of the two permeabilities being that of the open mesh structure, wherein Baron evidences that an air permeability of 279 cc/s/cm2 is approximately equal to 550 ft3/min/ft2 [0026], giving a conversion factor of 1.97 such that the air permeability of the composite belt is within or near the range of 98.5 to 690 cfm, wherein where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashraf et al. (U.S. Pub. No. 2017/0029993 A1) (hereinafter “Ashraf”).
Regarding claims 1, 10-16, and 18-20, Ashraf teaches a forming belt for a shaped nonwoven having at least one visually discernible area comprising three-dimensional features forming micro-zones of differing intensive properties such as thickness, density, and/or basis weight [0055-0058, 0101-0103, 0106-0108], wherein visually discernible area is defined by an air permeability of 379 cfm, 805 cfm, and prima facie overlap with the claimed invention.
Further regarding claims 1-9, 16-17, and 19, the limitations regarding the phrase “for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 14th, 2022